Name: Council Regulation (EEC) No 3300/83 of 22 November 1983 maintaining the export arrangements for aluminium waste and scrap
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 11 . 83 Official Journal of the European Communities No L 327/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3300/83 of 22 November 1983 maintaining the export arrangements for aluminium waste and scrap Whereas the reasons which led the Commission to adopt the emergency measures of conservation contained in Regulation (EEC) No 2822/83 justify the maintenance of these measures, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2603/69 of 20 December 1969 establishing common rules for exports ('), and in particular Article 6 thereof, Having regard to the proposal from the Commission , Whereas, under Regulation (EEC) No 2822/83 (2), the Commission suspended, under emergency measures of conservation , the issue of export licences for alu ­ minium waste and scrap falling within subheading 76.01 B of the Common Customs Tariff ; Whereas, in conformity with Article 6 of Regulation (EEC) No 2603/69 , the Commission must submit to the Council , after the adoption of the emergency measures , the appropriate provisions to be taken by the Council : HAS ADOPTED THIS REGULATION : Article 1 The export arrangements for aluminium waste and scrap falling within subheading 76.01 B of the Common Customs Tariff adopted by Regulation (EEC) No 2822/83 shall apply until 31 December 1983 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 November 1983 . For the Council The President A. GEORGIADIS (') OJ No L 324, 27 . 12 . 1969, p . 25 . 0 OJ No L 278 , 11 . 10 . 1983 , p . 14.